Citation Nr: 0413882	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by: Tennessee Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from June 1966 to May 1967.

This appeal arises from a June 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which granted service connection for 
PTSD and assigned a rating of 30 percent, effective September 
2001.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law that affects this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100).  This 
law redefines the obligations of VA with respect to the duty 
to assist.   Of particular note, under the VCAA, VA has a 
duty to provide a medical examination or obtain a medical 
opinion based on a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).

In his NOD dated April 2003, the veteran stated that he 
attended group therapy on a weekly basis and individual 
therapy every third month at the Nashville VAMC.  Although 
the claims file contains progress notes from the veteran's 
group therapy sessions and remarks about a referral for 
individual sessions, there are no records from individual 
treatment sessions in the claims file.  

Furthermore, although the veteran was afforded a VA 
examination in June 2002, the examiner did not have the 
opportunity to review additional records of treatment 
received after the examination, more recent records, and 
records from individual treatment sessions.  The Board finds 
that an examination addressing the current severity of the 
veteran's PTSD and all criteria for a higher rating would be 
beneficial in deciding this claim.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Also, the 
veteran should be requested to provide 
any evidence that he has which is 
pertinent to the issue on appeal.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2003).  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as 
interpreted by any applicable legal 
precedent.

2.  The RO should contact the Nashville 
VAMC to obtain all treatment records 
from May 2003 through the present, as 
well as records from individual 
psychiatric therapy sessions.

3.  The RO should then arrange to have 
the veteran undergo a VA psychiatric 
examination in order to ascertain the 
current severity of his post-traumatic 
stress disorder.  All indicated special 
tests should be conducted.  The examiner 
should be asked to address all criteria 
for a higher rating.  The claims file 
must be made available to the examiner 
for review prior to conducting the 
examination.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order. The appellant has 
the right to submit additional evidence 
and argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




